I agree that under the zoning code of Hudson, Akron Cellular Telephone is not exempt. This is, as the majority points out, because it does not have eminent domain powers. I believe, however, that it has made a case for being considered a public utility. The advent of deregulation has opened the door for high-tech telecommunication companies to fit into the category of public utilities. The greater the number of users, the greater the public's need for expanded services.
The legislators, both state and local, must be mindful of the created need for services and the infringement upon individuals' property rights to provide those services. We want and need new and expanded services. We don't want the *Page 101 
mechanical apparatus, towers, in our back yards. The legislators must balance these conflicting needs and rights. I believe the local zoning boards have that power and have exercised it here.